Citation Nr: 0333060	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lower lumbar spine.  

2.  Entitlement to service connection for residuals of 
hepatitis B vaccinations, claimed as chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active service with the Air Force from 
September 1975 to May 1979 and with the Navy from December 
1981 to March 1987.  He served on additional periods of 
reserve duty and active duty for training since March 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
degenerative disk disease and chronic fatigue syndrome.  

Appellate consideration of the issue of entitlement to 
service connection for residuals of hepatitis B vaccinations, 
claimed as chronic fatigue syndrome, will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  A March 2001 line of duty determination documents that 
the veteran fell from a Patriot Missile launcher and hit his 
lower back on the launcher platform during a National Guard 
drill in September 2000 and that the fall occurred in the 
line of duty.  

2.  A September 2000 private medical record documents the 
first instance of chronic back pain in the record.  

3.  The claims folder includes a January 2002 VA medical 
opinion that current degenerative disk disease findings 
possibly resulted from the September 2000 fall from the 
missile launcher.  


CONCLUSION OF LAW

Degenerative joint disease of the lower lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The issue of entitlement to service connection for a back 
disability may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  The November 1994 and 
January 1995 notices from the National Personnel Records 
Center confirmed that the available Air Force, Navy, and Army 
Reserve service department records and service medical 
records had been forwarded to the claims folder.  The RO 
painstakingly obtained the available VA and private medical 
records, including those from private medical centers in 
Spring, Texas and Albuquerque, New Mexico.  An April 2002 
notice from an identified private health care provider in 
Houston, Texas, confirmed that it had no medical records for 
the veteran because he had not started treatment.  The 
veteran and his representative filed numerous lay statements 
with the RO, and the veteran provided sworn testimony at a 
May 2003 hearing before the Board.  The RO's December 2001 
letter and the October 2002 statement of the case informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a back disability,
to include degenerative joint disease of the lower lumbar 
spine

The veteran contends that a fall from a missile launcher in 
September 2000 or adverse reaction to hepatitis B 
vaccinations in 1982 or 1983 caused current degenerative disk 
disease of the lumbar spine.  

For the veteran to establish service connection for a back 
disability, the evidence must demonstrate that a back 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306.  To establish direct 
service connection, the veteran must present evidence of a 
current back disability, show in-service manifestation of a 
back disability, and provide a nexus opinion by a medical 
professional that a current back disability resulted from the 
in-service manifestation of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The veteran has shown that he has a current back disability.  
A valid claim requires proof of present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The May 2001 and 
January 2002 VA diagnoses were low back pain and degenerative 
joint disease of the lower lumbar spine.  

A March 2001 line of duty determination documents that the 
veteran fell from a Patriot Missile launcher and hit his 
lower back on the launcher platform during a National Guard 
drill in September 2000 and that the fall occurred in the 
line of duty.  See 38 C.F.R. §§ 3.1, 3.6.  Service medical 
records also document hepatitis B vaccinations in November 
1982, December 1982, and June 1983.  

Service connection is established because the claims folder 
includes a competent medical opinion that a current back 
disability resulted from the September 2000 fall from the 
missile launcher.  See Hickson, 12 Vet. App. at 253.  The 
January 2002 VA joints examiner opined that, if the veteran 
was able to produce evidence to substantiate injury from the 
September 2000 fall, it was possible that current 
degenerative joint disease of the lower lumbar spine had 
resulted from the September 2000 fall.  Given that the March 
2001 line of duty determination documents the September 2000 
fall, and a September 2000 private medical record documents 
the first instance of chronic back pain in the record, all 
reasonable doubt will be resolved in the veteran's favor.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2003).  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for degenerative joint 
disease of the lower lumbar spine must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for degenerative joint 
disease of the lower lumbar spine is granted.  

REMAND

The issue of entitlement to service connection for residuals 
of hepatitis B vaccinations, claimed as chronic fatigue 
syndrome, must be remanded to obtain a comprehensive VA 
examination and medical opinion as to the probability that 
current chronic fatigue syndrome or other current disability 
resulted from adverse reaction to hepatitis B vaccinations in 
service.  A VA examination and medical opinion is necessary 
if there is competent evidence of current disability that may 
be associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
comprehensive VA examination.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The entire claims file, 
including the January 2002 laboratory 
tests and February 2002 nurse's opinion 
from the Spring, Texas private health 
care provider, and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) before 
the examination(s).  

The VA examiner(s) should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of the veteran's current 
disabilities, if any, and the data for 
classification; and ii) whether the 
probability is greater than 50 percent, 
equal to 50 percent, or less than 50 
percent that a current disability, other 
than degenerative joint disease of the 
lower lumbar spine, resulted from adverse 
reaction to hepatitis B vaccinations in 
1982 and 1983, general myalgia and joint 
pains in January 1994, or any other event 
in service.  Any opinions expressed by 
the VA examiner(s) must be accompanied by 
a complete rationale.  

The RO should review the requested 
examination report(s) and medical 
opinion(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of 
hepatitis B vaccinations, claimed as 
chronic fatigue syndrome, based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



